         Case 2:20-cv-00578-APG-DJA Document 30 Filed 08/07/20 Page 1 of 1



 1                            UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3 JERMAINE HAMPTON,                                     Case No.: 2:20-cv-00578-APG-DJA

 4         Plaintiff                                   Order Granting Motion to Extend
                                                     Deadline to File Opposition to Motion to
 5 v.                                                                 Dismiss

 6 STATE OF NEVADA; CITY OF LAS                                     [ECF No. 29]
   VEGAS; (LVMPD) DETECTIVE T.
 7 EDWARDS P#9035; (LVMPD) OFFICER D.
   LUNT P#14723; (DISTRICT ATTORNEY)
 8 SARAH OVERLY P#12842; (DISTRICT
   ATTORNEY) STEPHANIE GETLER
 9 P#14203,

10         Defendants

11        Plaintiff Jermain Hampton’s motion to extend the deadline for him to file his opposition

12 to the pending motion to dismiss (ECF No. 29) is GRANTED. Mr. Hampton’s opposition is

13 now due by September 11, 2020.

14        DATED this 7th day of August, 2020.

15

16
                                                      ANDREW P. GORDON
                                                      UNITED STATES DISTRICT JUDGE
17

18

19

20

21

22

23
